Name: Commission Regulation (EEC) No 312/83 of 7 February 1983 re-establishing the levying of customs duties on woven pneumatic mattresses, products of category 110 (code 1100), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 36/8 Official Journal of the European Communities 8 . 2. 83 COMMISSION REGULATION (EEC) No 312/83 of 7 February 1983 re-establishing the levying of customs duties on woven pneumatic mattresses, products of category 110 (code 1100), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annexes A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas in respect of woven pneumatic mattresses, products of category 110, the relevant ceiling amounts to 1 2 tonnes ; Whereas on 2 February 1983 imports into the Community of the products in question originating in China, a country covered by preferential tariff arrange ­ ments, reached that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 11 February 1983 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in China : Code Category CCT heading No NIMEXE code Description 0 ) (2) (3) (4) 1 100 110 ex 62.04 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : 62.04-25 ; 75 Woven pneumatic mattresses Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 February 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 363, 23 . 12. 1982, p. 92.